DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 153-163, 168, and 170 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 144 and 153-168 of U.S. Patent No. 10,563,035. Although the claims at issue are not identical, they are not patentably distinct from each other because US Patent ‘035 recites a method for manufacturing an aerogel, comprising: providing a precursor gel material having a solvent, the solvent comprising tert-butanol; freezing the solvent; and sublimating the solvent at about atmospheric pressure to produce the aerogel, wherein: said aerogel has at least one dimension greater than or equal to about 4 cm, said aerogel has a second dimension greater than or equal to about 1 mm, said aerogel exhibits a compressive modulus greater than or equal to about 100 kPa, said aerogel exhibits a compressive yield strength greater than or equal to about 20 kPa, and said aerogel has at least one dimension having a length that is within about 20% of the length of a corresponding dimension of the precursor gel material of the aerogel immediately prior to sublimation of the solvent of the precursor gel material. One of ordinary skill in the art would at once envisage that the solvent would be present in the pores of the aerogel prior to sublimating. The compressive modulus of US Patent ‘035 overlaps the range of instant claim 154, and the compressive yield strength overlaps the ranges of instant claims 155-156. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).  It would have been obvious to one of ordinary skill in the art, based on the claims of US Patent ‘035 to produce an aerogel having a compressive modulus which meets instant claim 154 and a compressive yield strength which meets instant claims 155-156. 
US Patent ‘035 recites that the aerogel comprises a polyimide (claim 2). US Patent ‘035 recites that the aerogel exhibits a compressive ultimate strength of greater than 1 MPa (claim 6). This overlaps the ranges of instant claims 157-160. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).  It would have been obvious to one of ordinary skill in the art, based on the claims of US Patent ‘035 to produce an aerogel having a compressive ultimate strength which meets instant claims 157-160. 
US Patent ‘035 recites that the at least one dimension is greater than or equal to about 30 cm. This overlaps the length of instant claims 168 and 170. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).  It would have been obvious to one of ordinary skill in the art, based on the claims of US Patent ‘035 to produce an aerogel having a dimension which meets instant claims 168 and 170.  
This is an anticipatory type Obvious Double Patenting rejection.

Claims 153-163, 165-166, and 168-171 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 144 and 153-168 of U.S. Patent No. 11,111,354. 

Although the claims at issue are not identical, they are not patentably distinct from each other because US Patent ‘354 recites a method of manufacturing an aerogel, comprising: freezing a solvent within a precursor gel material comprising the solvent; and sublimating the solvent at about atmospheric pressure to produce the aerogel; wherein: the solvent comprises tert-butanol, the aerogel has at least one dimension greater than or equal to about 1 m, the aerogel exhibits a compressive modulus greater than or equal to about 100 kPa, the aerogel exhibits a compressive yield strength greater than or equal to about 20 kPa, and the aerogel has at least one dimension having a length that is within about 20% of the length of a corresponding dimension of the precursor gel material of the aerogel immediately prior to the sublimating. One of ordinary skill in the art would at once envisage that the solvent would be present in the pores of the aerogel prior to sublimating. Because sublimating is at about atmospheric pressure, this means a vacuum is not applied during sublimating. 
The compressive modulus of US Patent ‘354 overlaps the range of instant claim 154, and the compressive yield strength overlaps the ranges of instant claims 155-156. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).  It would have been obvious to one of ordinary skill in the art, based on the claims of US Patent ‘354 to produce an aerogel having a compressive modulus which meets instant claim 154 and a compressive yield strength which meets instant claims 155-156. 
US Patent ‘354 recites that the aerogel comprises a polyimide, a polyurea, and/or a polymer-crosslinked oxide (claim 2).US Patent ‘354 recites that the aerogel exhibits a compressive ultimate strength of greater than 1 MPa (claim 8). This overlaps the ranges of instant claims 157-160. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).  It would have been obvious to one of ordinary skill in the art, based on the claims of US Patent ‘354 to produce an aerogel having a compressive ultimate strength which meets instant claims 157-160. 
US Patent ‘354 recites that the aerogel has at least one dimension greater than or equal to about 5 m. Based on this teaching, it would have been obvious to one of ordinary skill in the art to produce an aerogel having one dimension greater than 5 m (a first dimension), and another second dimension, such as one perpendicular to the first dimension, which is also greater than 5 m (because US Patent ‘354 recites “at least one dimension). This meets claims 168-171. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 153-160, 162-165 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Czakkel et al., “Influence of drying on the morphology of resorcinol-formaldehyde based carbon gels,” Microporous and Mesoporous Materials, 86, (2005), pages 124-133, which was cited on the IDS filed by Applicants on 2/4/2022.
Czakkel et al. teaches a method of drying resorcinol-formaldehyde (RF) gels. Resorcinol and formaldehyde are reacted to produce a polymer matrix the RF hydrogel. A solvent exchange is conducted on the gel, followed by drying and a heat treatment (see page 125, first full paragraph in column 2). In one method, gel rods are filtered before drying in an oven. Prior to freeze-drying the filtered rods, the rods were pre-frozen. Gel rods together with excess t-butanol (solvent) were precooled, transferred to a freeze-drying apparatus and the temperature reduced. The pressure was slowly reduced to 1 mbar (about 0.001 atm) and the frozen solvent was sublimated. Czakkel et al. teaches that using the freeze drying method, shrinkage of the gels is the lowest. Czakkel et al. teaches that to produce aerogels, a solvent comprising acetone is present in the pores before sublimation. This meets claim 164.
An identical process is used to produce an aerogel in Czakkel et al. as recited in instant claim 153. Czakkel et al. further teaches that shrinkage of the films is lowest using freeze-drying. Based on the teachings of Czakkel et al., one of ordinary skill in the art would expect the aerogels of Czakkel et al. to have the same properties, as an identical method is used, as the aerogels of the instantly claimed invention, including having a length that is within about 20% of the length of a corresponding dimension of the precursor gel material of the aerogel immediately prior to the sublimating, and the properties of instant claims 154-160. There is no indication that a vacuum is used to sublimate the gels of Czakkel et al. 


Claims 153-160, 162-167 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wallace et al. (WO 98/45032).
Wallace et al. teach a process for producing gel compositions without the need for supercritical drying. The processes comprise drying a wet gel comprising gel solids and a drying agent to remove the drying agent while minimizing shrinkage during drying (abstract). The drying agent is removed at a pressure of less than 300 psi (which is equal to about 20 atm) to minimize shrinkage of the gel during drying (page 3, lines 10-13). A preferred drying agent is t-butanol (page 8, lines 10-14). Acetone is an alternative drying agent. See Table on page 22. It is preferred that the drying of the gel be initiated at a temperature above the freezing point of the drying agent (the drying agent of which is preferably t-butanol). Wallace teaches that sublimation and drying are interchangeable (page 7, lines 11-12). A preferred pressure for drying is less than or equal to 16 psig (which is about 1 atm).  In Example 27, a gel material is formed using water. The water is solvent exchanged with t-butanol. The solvent-exchanged gel, which contains t-butanol, is frozen, and then dried by passing dry nitrogen through the wet gel. No vacuum is applied, so the process, including drying which will sublimate the t-butanol solvent, occurs at atmospheric pressure.
An identical process is used to produce an aerogel in Wallace as recited in instant claim 153. Wallace further teaches that the method minimizes shrinkage of the formed aerogels. Based on these factors, evidence is provided that the method and aerogel formed by said method of Wallace are the same as that of the instant claims. These aerogels will necessarily have the same properties as the aerogels of the instant claims including having least one dimension having a length that is within about 20% of the length of a corresponding dimension of the precursor gel material of the aerogel immediately prior to sublimation of the solvent of the precursor gel material, as well as the properties in claims 154-160. The burden is shifted to Applicants to provide factually supported objective evidence which demonstrates the contrary. MPEP 2112 states “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

Claims 153-163, 165-166, 168, and 170 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xiang et al. (CN 102807357). Because CN 102807357 is in Chinese, the machine-translated English equivalent is cited below and is attached.
Xiang teaches aerogel materials and methods of production thereof. An example of aerogel is polyisocyanate (¶51). The aerogel materials are produced by forming a sol including, for example, the polyisocyanate, and freeze-drying of the sol. See ¶66. In examples, the solvent used to form the sol is tert-butanol. See ¶75. In Examples, the sol is gelled before adding the tert-butanol, which will necessarily be present in pores formed within the gel, before freeze-drying, which removes the solvent via sublimation. See ¶126 and ¶75. In the Examples, there is no disclosure that a vacuum is used for freeze-drying. Additionally, the specific pressure at which freeze-drying occurs is not disclosed, and therefore, one of ordinary skill in the art would recognize that freeze-drying occurs at ambient pressure.
An identical process is used to produce an aerogel in Xiang as recited in instant claim 153. Evidence is provided that the method and aerogel formed by said method of Xiang are the same as that of the instant claims. These aerogels will necessarily have the same properties as the aerogels of the instant claims including having least one dimension having a length that is within about 20% of the length of a corresponding dimension of the precursor gel material of the aerogel immediately prior to sublimation of the solvent of the precursor gel material, as well as the properties in claims 154-160. The burden is shifted to Applicants to provide factually supported objective evidence which demonstrates the contrary. MPEP 2112 states “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Examples of the aerogel materials of Xiang have dimensions of 1500 by 800 by 50 mm, which is 150cm by 80 cm by 5 cm. This meets claims 168 and 170. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 168-171 are rejected under 35 U.S.C. 103 as being unpatentable over Czakkel et al., “Influence of drying on the morphology of resorcinol-formaldehyde based carbon gels,” Microporous and Mesoporous Materials, 86, (2005), pages 124-133.
Czakkel et al. teach the aerogel and method discussed above, the rejection of which is incorporated herein by reference. Czakkel et al. do not expressly recite that the aerogel has a dimension of greater than or equal to 100 cm (and less than or equal to 10 m as recited in claim 170) or a second dimension perpendicular to the first dimension, that has a length of greater than or equal to 100 cm (and less than or equal to 10 m as recited in claim 171).
However, it would have been obvious to one of ordinary skill in the art to produce a larger size aerogel, given the teachings of Czakkel et al., including the dimensions of claims 168-171, depending on the desired size and dimensions of the final aerogel product. See MPEP 2144.04, IV. A and B. 

Claims 168-171 are rejected under 35 U.S.C. 103 as being unpatentable over Wallace et al. (WO 98/45032).
Wallace et al. teach the aerogel and method discussed above, the rejection of which is incorporated herein by reference. Wallace et al. do not expressly recite that the aerogel has a dimension of greater than or equal to 100 cm (and less than or equal to 10 m as recited in claim 170) or a second dimension perpendicular to the first dimension, that has a length of greater than or equal to 100 cm (and less than or equal to 10 m as recited in claim 171).
However, it would have been obvious to one of ordinary skill in the art to produce a larger size aerogel, given the teachings of Wallace et al., including the dimensions of claims 168-171, depending on the desired size and dimensions of the final aerogel product. See MPEP 2144.04, IV. A and B. 

Claims 169 and 171 are rejected under 35 U.S.C. 103 as being unpatentable over Xiang et al. (CN 102807357). Because CN 102807357 is in Chinese, the machine-translated English equivalent is cited below and is attached.
Xiang teaches that the aerogel materials formed in the disclosed method can have any size and shape. See ¶111. Based on this teaching, it would have been obvious to one of ordinary skill in the art to increase a dimension, including one which is perpendicular to the dimension of 1500 mm (which is 150 cm), to a length of greater than 100 cm and less than 10 m. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA B BOYLE whose telephone number is (571)270-7338. The examiner can normally be reached 8:30 am to 5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARA B BOYLE/Primary Examiner, Art Unit 1766